Case 8:19-cv-02710-GJH Document 40-12 Filed 10/01/19 Page 1 of 5




          EXHIBIT 10
       Case 8:19-cv-02710-GJH Document 40-12 Filed 10/01/19 Page 2 of 5



   STATE OF NORTH CAROLINA                          IN THE GENERAL COURT OF JUSTICE
                                                         SUPERIOR COURT DIVISION
   COUNTY OF WAKE                                ..·:: :ri     18 cvs o14oo1


   COMMON"CAUSE, eta!. ,

                           Plaintiffs,

           v.
                                                                         ORDER
   DAVID LEWIS , IN HIS OFFICIAL CAPACITY
   AS SENIOR CHAIRMAN OF THE HOUSE
   SELECT COMMITTEE ON REDISTRICTING,
   eta!. ,

                           Defendants.


       The Court, on its own motion and in its discretion, ORDERS that the date on which the

"CONFIDENTIAL" designation on all Hofeller files will expire is hereby extended to

11:59 p.m. on the 27 1h day of October, 2019, subject to further order of the Court. All other

terms of the Court' s July 12, 2019, Order remain in effect.


       So ORDERED this 241h day of September, 2019.




                                              Vince M. Rozier, Jr.
                                              Superior Court Judge
       Case 8:19-cv-02710-GJH Document 40-12 Filed 10/01/19 Page 3 of 5



                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served on the pe rsons

indicated below by electronic mail, addressed as follows:




        Edwin M. Speas, Jr.   .
        Caroline P. Mackie
        POYNER SPRUILL LLP
        espeas@poynerspruill.com
        cmackie@poynerspruill.com
        Counsel for Common Cause, the North Carolina Democratic Party, and the Individual
        Plaintiffs

        R. Stanton Jones
        David P. Gersch
        Elisabeth S. Theodore
        Daniel F. Jacobson
        ARNOLD & PORTER KAYE SCHOLER LLP
        Stanton .jones@ arnold porter.com
        David .gersch@arnoldporter.com
        Elisabeth .theodore@arnoldporter.com
        Daniel .jacobson@ arnoldporter.com
        Counsel for Common Cause and the Individual Plaintiffs

        Marc E. Elias
        Aria C. Branch
        Abha Khanna
        PERKINS COlE LLP
        melias@perkinscoie .com
        abranch@ perkinscoie .com
        akhanna@perkinscoie.com
        Counsel for Common Cause and the Individual Plaintiffs




                                               1
Case 8:19-cv-02710-GJH Document 40-12 Filed 10/01/19 Page 4 of 5



 Phillip J. Strach
 Thomas A. Farr
 Michael McKnight
 Alyssa Riggins
 OGLETREE DEAKINS NASH SMOAK & STEWART PC
 Phillip.strach@ogletreedeakins.com
 Tom.farr@ogletreedeakins.com
 Michael. mckn ight@ogletreedea ki ns.com
 Alyssa.riggins@ogletree.com
 Counsel for Legislative Defendants

 Richard Raile
 Mark Braden
Trevor Stanley
 Katherine McKnight
 Elizabeth Scully
 BAKER & HOSTETLER LLP
 rraile@bakerlaw.com
 mbraden@bakerlaw.com
tstanley@bakerlaw .com
 kmcknight@bakerlaw.com
 escully@bakerlaw.com
 Counsel for Legislative Defendants

Stephanie A. Brennan
 Amar Majmundar
 Paul Cox
 NC DEPARTMENT OF JUSTICE
sbrennan @ncdoj .gov
amajmundar@ncdoj.gov
 pcox@ncdoj.gov
 Counsel for the State of North Carolina and members of the State Board of Elections

 Katelyn Love
 NC STATE BOARD OF ELECTIONS
 legal@ncsbe .gov
 Counsel for the State Board of Elections




                                        2
Case 8:19-cv-02710-GJH Document 40-12 Filed 10/01/19 Page 5 of 5



 John E. Branch, Ill
 Nathaniel J. Pencook
 Andrew D. Brown
 SHANAHAN LAW GROUP PLLC
 j branch @sh ana han lawgrou p.com
 npencook@shanahanlawgroup .com
 abrown@shanahanlawgroup .com
 Counsel for Defendant-Intervenors

 Robert Neal Hunter Jr.
 HIGGINS BENJAMIN PLLC
 rnhunterjr@greensborolaw .com
 Counsel for Geographic Strategies, LLC




              This the 24th day of September, 2019.




                                     B. Davis Cooper
                                     Judicial Assistant 11-lOth Judicial District
                                      Bettye.D .Cooper@nccourts .org




                                          3
